[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Yoder, Slip Opinion No. 2020-Ohio-4775.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-4775
                       TOLEDO BAR ASSOCIATION v. YODER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Toledo Bar Assn. v. Yoder, Slip Opinion No. 2020-Ohio-4775.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including using means when representing a client that have no substantial
        purpose other than to embarrass, harass, delay, or burden a third
        person—Two-year suspension with six months conditionally stayed.
      (No. 2020-0228—Submitted June 2, 2020—Decided October 6, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-030.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Thomas Alan Yoder, of Holland, Ohio, Attorney
Registration No. 0020792, was admitted to the practice of law in Ohio in 1977.
        {¶ 2} In a three-count amended complaint filed on September 27, 2019,
relator, Toledo Bar Association, charged Yoder with multiple rule violations
arising from (1) allegedly false statements he made regarding a magistrate,
                             SUPREME COURT OF OHIO




opposing counsel, and opposing parties in two separate client matters and (2)
threatening letters he sent to two witnesses whom he intended to call at his
disciplinary proceeding.
         {¶ 3} At a hearing, a three-member panel of the Board of Professional
Conduct heard testimony from ten witnesses, received the parties’ stipulations
regarding the testimony of five additional witnesses in lieu of live testimony, and
admitted more than 100 exhibits. Following the hearing, the panel unanimously
dismissed six of the alleged rule violations. The panel issued a report finding that
Yoder committed many of the alleged rule violations, dismissing others, and
recommending that he be suspended from the practice of law for two years, with
one year conditionally stayed, with a condition for his reinstatement. The board
adopted the panel’s findings of fact, conclusions of law, and recommended
sanction. Yoder objects, arguing that the board’s findings of fact and misconduct
are not supported by the record and that the recommended sanction is unduly
harsh.
         {¶ 4} On review, we find that the board’s findings of fact and misconduct
are supported by the record but that a more severe sanction is necessary to protect
the public from Yoder’s ongoing misconduct. We therefore overrule Yoder’s
objections and suspend him from the practice of law for two years with six
months conditionally stayed. As a condition of reinstatement, Yoder shall be
required to submit proof that he has been evaluated by the Ohio Lawyers
Assistance Program (“OLAP”) and that              he has     complied with any
recommendations arising from that evaluation.
                                 MISCONDUCT
                      Count One: The Child-Custody Matter
         {¶ 5} In 2015, Yoder represented maternal grandparents in their effort to
obtain custody of their minor grandchildren in the Lucas County Court of
Common Pleas, Juvenile Division. Codi Dowe, a cousin of the children’s father,




                                         2
                                   January Term, 2020




sought to intervene in the proceeding and filed an emergency custody motion.
The magistrate awarded temporary custody of the children to Dowe. Although
the parties later agreed that the children would return to the grandparents’ home,
the litigation continued and relationships between the parties remained
contentious.
          Yoder’s False and Threatening Statements Regarding Dowe
        {¶ 6} As the litigation wore on, Yoder made a number of false and
threatening statements about Dowe in his written communications. In a letter to
Dowe dated December 26, 2016, Yoder accused her of kidnapping the children by
lying to his clients and stated that he would ask the children’s guardian ad litem
(“GAL”) to examine children-services reports that “totally contradict[ed]”
Dowe’s “lies and fabrications” at the emergency custody hearing. In a January
10, 2017 letter to Dowe, he claimed that she had lied about him in a motion she
had filed, told her not to “ever, ever lie about [him] again in court,” and said that
she was “out of touch with reality.” Yoder also claimed in the letter that the court
had appointed a GAL “to show that [Dowe had] some serious, serious mental
problems, starting with [her] bogus claims about the [grandparents].”
        {¶ 7} The next day, Dowe claimed in an e-mail to Yoder that he knew
“exactly who raped” one of the children’s relatives. In his reply e-mail, Yoder
denied knowledge of any rape, again told Dowe she had “some serious, serious
problems” and was “obviously delusional,”1 and opined that it would be in the
children’s best interest “to not have anything to do with [her] and [her] mental
problems.”
        {¶ 8} In a January 31, 2017 motion to terminate Dowe’s visitation with the
children, Yoder alleged that Dowe’s unfounded allegations about the grandparents


1. Based on questions Yoder asked Dowe at his disciplinary hearing, the board found that Yoder
had misconstrued Dowe’s statement about the rape and leapt to the conclusion that she was
blaming him for the rape and was accusing him of covering it up.




                                              3
                            SUPREME COURT OF OHIO




had caused great emotional harm to one of the children. He also reiterated his
claims that Dowe was delusional, had serious mental problems, and needed
professional help. And in May 2017 letters to the GAL, Yoder indicated that
things “ha[d] gotten to be real personal between [the magistrate], Mrs. Dowe and
myself” and claimed that Dowe had a “lack of ability to see realty [sic].”
        {¶ 9} In an October 2017 letter, Yoder told Dowe, a nurse, that he had
contemplated reporting Dowe’s actions to the Ohio Board of Nursing; he also
threatened her financial well-being. He later wrote to the Michigan and Ohio
boards of nursing, aggressively urging them to investigate Dowe’s mental
condition and fitness to be a nurse—and sent copies of several of those letters to
Dowe.
        {¶ 10} For example, in April 2018, Yoder sent a letter to the Michigan
Department of Licensing and Regulatory Affairs, accusing Dowe of lying at the
emergency custody hearing, claiming that she was a “very, very troubled woman
and in need of professional help,” and stating that she “has some serious issues
that very well could affect her functioning as a nurse.” He claimed that Dowe had
“leveled bizarre unfounded accusations” against him for two and a half years and
had “refuse[d] to answer for her wild, insane allegations” that “only exist in her
mind.” He asked that the regulatory department conduct a hearing “to determine
Mrs. Dowe’s mental capacity” and suggested that “she may be a danger to her
patients and those that work with her.” He made additional allegations in a June
2018 letter to the department, claiming that Dowe had exhibited “bizarre visions
of paranoia” and that a conversation that she reportedly had had with the
children’s GAL “only exists in her mind.” Yoder made similar allegations against
Dowe in a series of four letters he sent to the Ohio Board of Nursing between July
2018 and February 2019.
        {¶ 11} The board found that Yoder had no factual basis to support the
allegations he had asserted against Dowe. Although the board acknowledged that




                                         4
                                January Term, 2020




Dowe may have been misinformed about background information in the
underlying custody case, neither the panel nor any of the witnesses who knew
Dowe found her to be anything other than sincere, intelligent, and believable.
Indeed, the children’s caseworker, the magistrate, and two GALs all testified that
they had no concerns about Dowe’s mental stability.           Finding that Yoder’s
admitted goal was to remove Dowe from the children’s lives and “get [her] off
[his] butt” and that his allegations against her were unfounded, the board also
determined that Yoder had reported Dowe to professional regulatory
organizations solely to obtain an advantage in a civil matter.
       Yoder’s False and Undignified Statements about the Magistrate
       {¶ 12} In July 2017, Yoder objected to the magistrate’s order regarding
GAL fees and filed an affidavit of prejudice and bias against the magistrate. In
that document, Yoder declared that the magistrate’s ruling on Dowe’s September
2015 emergency custody motion “was the most absolutely insane decision [he
had] ever encountered in almost 40 years” and was not what “a normal, competent
magistrate would have done.”
       {¶ 13} He accused the magistrate of lying about communications with a
caseworker and the GAL regarding whether the children were in immediate
danger at the grandparents’ home. Yoder claimed that there was absolutely no
basis for removing the children from the home and that at subsequent hearings,
the magistrate personally attacked him instead of admitting that his actions with
regard to the emergency custody motion were “100% wrong.” Based on the
magistrate’s alleged lies, “incredible arrogance,” “taunts, threats and lectures,”
and “vendetta” against him, Yoder suggested that the magistrate could not be
objective and opined that either he should voluntarily remove himself from the
case or the affidavit of prejudice and bias should proceed to a full hearing.
       {¶ 14} We note that the magistrate testified that based on the evidence
presented at the emergency custody hearing, he had found probable cause to




                                          5
                               SUPREME COURT OF OHIO




believe that the children were at some risk of imminent harm that warranted their
removal from the grandparents’ home. He stated that it seemed as though Yoder
was blaming the court for interjecting itself into the family’s life and that the law
allows for anyone to file for custody of a child in this state. He explained that he
runs a no-nonsense courtroom and that while he tolerates some grandstanding or
dramatics, Yoder’s personal attacks on Dowe had crossed the line. Although the
magistrate did not believe that he had any bias, he agreed with the judge’s August
2017 decision to reassign the case to ensure that the magistrate’s increasing anger
with Yoder’s treatment of Dowe would not detract from what was in the best
interest of the children.
           {¶ 15} Even after the judge transferred the case to another magistrate,
Yoder voiced his displeasure with the original magistrate in a court filing and in a
letter to the Michigan Department of Licensing and Regulatory Affairs. And at
his disciplinary hearing, Yoder testified that he stood by everything he had said
about the magistrate.
           {¶ 16} The panel found that there was a legitimate disagreement regarding
the magistrate’s findings in the emergency custody hearing, but the panel also
found the magistrate’s testimony at Yoder’s disciplinary hearing to be “at all
times completely credible.” The board determined that Yoder had no reasonable
basis in fact to allege that the magistrate had lied and that his statements about the
magistrate’s conduct were undignified or discourteous and degrading to the
tribunal. See Disciplinary Counsel v. Gardner, 99 Ohio St.3d 416, 2003-Ohio-
4048, 793 N.E.2d 425, ¶ 31 (“an attorney may be sanctioned for making
accusations of judicial impropriety that a reasonable attorney would believe are
false”).
                                   Rule Violations
           {¶ 17} The board found that Yoder’s conduct with respect to Dowe
violated Prof.Cond.R. 1.2(e) (prohibiting a lawyer from presenting, participating




                                           6
                                January Term, 2020




in presenting, or threatening to present professional-misconduct allegations solely
to obtain an advantage in a civil matter) and 4.4(a) (prohibiting a lawyer in
representing a client from using means that have no substantial purpose other than
to embarrass, harass, delay, or burden a third person) and that his conduct with
respect to the magistrate violated Prof.Cond.R. 3.3(a)(1) (prohibiting a lawyer
from knowingly making a false statement of fact or law to a tribunal) and
3.5(a)(6) (prohibiting a lawyer from engaging in undignified or discourteous
conduct that is degrading to a tribunal).
       {¶ 18} In addition, the board found that Yoder’s unsupported, untruthful,
and derogatory statements regarding both the magistrate and Dowe violated
Prof.Cond.R. 3.1 (prohibiting a lawyer from asserting or controverting an issue in
a proceeding unless there is a basis in law or fact for doing so that is not
frivolous), 4.1(a) (prohibiting a lawyer, while representing a client, from
knowingly making a false statement of material fact or law to a third person),
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty,
fraud, deceit, or misrepresentation), and 8.4(d) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice).
                      Count Two: The Land-Contract Matter
       {¶ 19} In October 2010, Steven Thomas entered into a contract to
purchase a home. Several months later, he discovered that the property was
subject to a mortgage that had not been disclosed in the land contract. He became
concerned that the mortgage was not being paid and that his payments were not
being properly applied to cover the taxes and insurance on the property. Thomas
and his wife, Lisa, retained attorney Fan Zhang to represent them, and the seller
engaged Yoder to represent him.
       {¶ 20} Thereafter, in two letters to Yoder, Zhang advised him that the
Thomases would file suit if Yoder did not provide certain documents. Yoder
responded in writing, stating, “I don’t know who you think you are, but do not




                                            7
                             SUPREME COURT OF OHIO




ever threaten me or doubt when I tell you something,” and “Do not, I repeat, do
not ever threaten me or any other normal attorney with lawsuits or contempt of
court filings and tell us what to do.” On at least two occasions, he accused Zhang
in writing of “churning” the Thomases to increase his legal fees.            During
disciplinary proceedings, Yoder suggested in a letter to relator that Zhang “saw a
chance to rip [the Thomases] off.”
       {¶ 21} In July 2012, the Thomases filed a complaint against the seller in
the Lucas County Court of Common Pleas. In his answer, Yoder stated that
“Plaintiff’s counsel apparently does not understand the land contract process.” In
a letter proposing mediation, Yoder told Zhang, “Since you and I have trouble
communicating, may I suggest that you also bring another member of your firm to
the mediation? It is apparent in my humble opinion that you do not understand
the lawsuit that you filed.” He later wrote to Zhang, stating: “As I have said in
the past, you are a complete idiot! For over two (2) years, I have asked you to get
some help about your misunderstanding about a vendor being able to transfer title
to real estate. However you are to [sic] stupid to know how stupid you are and
your [recent letters] prove that once again.” In the same letter, he wrote, “[Y]our
letter of January 5, 2015 was so stupid, I sent it back to you as I didn’t want it in
my file,” and he closed the letter with “No more idiotic letters!!!”
       {¶ 22} Zhang stopped representing the Thomases in March 2017. Several
months later, Yoder sent the Thomases a note stating, “Zhang lied to you so that
he could file the lawsuit. * * * You paid him for absolutely nothing! I have tried
to make him understand, but he is unable to grasp the concept.” In a 2018 letter
to the Thomases’ new counsel, Yoder said that Lisa Thomas is a “very ignorant,
troubled woman,” “a liar,” and “an idiot.” He further opined that Zhang was a
“mentally ill attorney advising an idiot” and stated that “[n]ether [sic] has
understood what is going on from the start.” He claimed that he had “tried to
carry on an intelligent conversations [sic] with [Zhang], but like everyone else




                                          8
                                January Term, 2020




[Yoder] had no luck.” In addition, he asserted that his problems over the prior
seven years all related back to “Zhang and his inability to understand basic
principles of real estate law and his desire to mislead the Thomas’ [sic] to churn
them for attorney’s fees.”
       {¶ 23} The board found that Yoder’s assertions that Lisa Thomas is a liar,
that Zhang was mentally incompetent, and that Zhang had lied to the Thomases to
charge an unreasonable fee were without basis in fact or law and were frivolous.
In addition, the board noted that while Steven Thomas’s lawsuit was pending in
the Lucas County Court of Common Pleas, Yoder filed a complaint against
Thomas in the Sylvania Municipal Court. The municipal court granted Thomas’s
unopposed motion to dismiss, on the ground that the complaint raised the same
facts and issues that were pending in the common pleas court case. The common
pleas court later issued a decision in Thomas’s favor, and that judgment was
affirmed on appeal. The board found that Yoder’s municipal-court filing was
both frivolous and prejudicial to the administration of justice.
       {¶ 24} Based on Yoder’s conduct in the Thomas matter, the board found
that he violated Prof.Cond.R. 3.1, 4.1(a), 4.4(a), and 8.4(d).
        Count Three: Letters to Witnesses in the Disciplinary Proceeding
       {¶ 25} In a September 2019 letter to Dowe’s father, Yoder stated his
intention to subpoena both of Dowe’s parents to testify at Yoder’s upcoming
disciplinary hearing. Yoder explained, “Your daughter is scheduled to appear and
will answer my questions under oath regarding her conduct as it relates to the
* * * children. These include intentionally lying to the court and intentionally
violating court orders.” After explaining that Dowe had previously stated that her
parents had transported the children following Dowe’s visitation—contrary to the
grandparents’ claims—Yoder stated, “Since you will put [sic] under oath and
subject [sic] to the laws of perjury should you lie, may I respectfully suggest that
you retain an attorney to advise you as to the ramification of your testimony?”




                                          9
                              SUPREME COURT OF OHIO




       {¶ 26} In September 2019, Yoder sent the Thomases a similar letter
stating that he had filed a response to Lisa Thomas’s grievance and had attached
documentation “to show that [the Thomases had] consistently lied about [his]
conduct.”   In the next sentence, he suggested that the Thomases contact an
attorney “to advise [them] about [their] rights and obligations, as [they would] be
under oath at the hearing.”
       {¶ 27} The board found that these letters served no substantial purpose
other than to strike fear in, embarrass, harass, or burden the recipients with the
cost of hiring counsel to address Yoder’s inappropriate threats and innuendo.
Consequently, the board found that Yoder’s conduct violated Prof.Cond.R. 4.4(a).
                        RECOMMENDED SANCTION
       {¶ 28} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 29} As aggravating factors, the board found that Yoder had engaged in
a pattern of misconduct, committed multiple offenses, and refused to
acknowledge the wrongful nature of his conduct. See Gov.Bar R. V(13)(B)(3),
(4), and (7). The board also found that Yoder had caused harm to the vulnerable
victims of his misconduct by creating fear, threatening Dowe’s livelihood,
unnecessarily increasing the costs in what should have been uncomplicated legal
matters, and ultimately causing Dowe to withdraw from the underlying custody
case. See Gov.Bar R. V(13)(B)(8). The board also noted that Yoder had made
numerous inappropriate statements about relator’s counsel. For example, in his
posthearing brief, he stated that relator “will sink to any depth to trump up
anything against me” and that relator’s counsel “had absolutely no clue as to any
of the facts he has alleged in his complaint.” He further suggested that counsel
“has never read any of the pleading, or Emails nor has he looked at any of the




                                        10
                                January Term, 2020




exhibits before attacking, [Yoder’s] integrity, competency and ethics” (emphasis
sic) and that relator had a vendetta against him.
       {¶ 30} As for mitigation, the board found that Yoder has no prior
discipline and that he had made full and free disclosure to the board and
cooperated in the disciplinary proceedings—though the board noted that Yoder
had demonstrated a high degree of obduracy and had remained committed to the
proposition that his actions were unassailable because decisions made in the
underlying cases were unjust and he was speaking the truth. See Gov.Bar R.
V(13)(C)(1) and (4).
       {¶ 31} In determining the appropriate sanction to recommend for Yoder’s
misconduct, the board began with the proposition that when an attorney has made
material misrepresentations to a court and engaged in a course of conduct that
results in a finding that the attorney has violated rules prohibiting dishonesty,
fraud, deceit, or misrepresentation, “the attorney will be actually suspended from
the practice of law for an appropriate period of time.” Disciplinary Counsel v.
Fowerbaugh, 74 Ohio St.3d 187, 190, 658 N.E.2d 237 (1995); see also Cleveland
Bar Assn. v. Herzog, 87 Ohio St.3d 215, 217, 718 N.E.2d 1274 (1999) (“We will
not allow attorneys who lie to courts to continue practicing law without
interruption”).
       {¶ 32} The board also considered cases in which we imposed sanctions
ranging from a fully stayed suspension to an indefinite suspension for similar rule
violations involving the making of false statements to courts and others and/or
inappropriate threats of legal action. For example, in Disciplinary Counsel v.
Harmon, 158 Ohio St.3d 248, 2019-Ohio-4171, 141 N.E.3d 142, we imposed a
fully stayed two-year suspension on an attorney with an unblemished 40-year
career who falsely informed a magistrate that his elderly client (who was also a
close personal friend) had been kidnapped and later filed a frivolous lawsuit in an
attempt to collect his fees. The board distinguished the facts of this case from




                                         11
                             SUPREME COURT OF OHIO




Harmon on the ground that none of Yoder’s acts of misconduct were taken in the
heat and passion of the moment. Instead of expressing his disagreements on the
merits of the custody and land-contract cases at issue in an ethical fashion, Yoder
engaged in a deliberate pattern of false and inappropriate written communications
regarding four people over several years.
       {¶ 33} In Dayton Bar Association v. Swift, 142 Ohio St.3d 476, 2014-
Ohio-4835, 33 N.E.3d 1, we imposed a two-year suspension, with the second year
conditionally stayed, on an attorney who grossly overbilled for the work he had
performed and made false statements to a court and others—misconduct that, like
Yoder’s misconduct, violated Prof.Cond.R. 3.3(a)(1), 4.1(a), 8.4(c), and 8.4(d).
       {¶ 34} And in Disciplinary Counsel v. Pullins, 127 Ohio St.3d 436, 2010-
Ohio-6241, 940 N.E.2d 952, we indefinitely suspended an attorney who, among
other things, had made false and disrespectful statements regarding two judges in
affidavits of disqualification, accused two judges and a prosecutor of engaging in
ex parte communications about pending cases, issued a subpoena to the wife of
the judge presiding over his client’s case in an attempt to disqualify the judge, and
showed no remorse for his conduct. Expressing concern that underlying mental-
health issues may have contributed to Pullins’s misconduct, we conditioned his
reinstatement on the submission of proof to a reasonable degree of medical
certainty that he was mentally fit to return to the competent, professional, and
ethical practice of law.
       {¶ 35} Given the sheer volume of Yoder’s false statements that were
degrading to the tribunal and were intended to embarrass, harass, and
unnecessarily burden opposing counsel and parties, the board concluded that
Yoder’s misconduct warrants actual time out from the practice of law. After
weighing the applicable aggravating and mitigating factors and precedent, the
board recommends that Yoder be suspended from the practice of law for two
years with one year stayed on the condition that he refrain from further




                                         12
                                January Term, 2020




misconduct.    In addition, the board recommends that his reinstatement be
conditioned on proof that he has submitted to an OLAP evaluation and complied
with any recommendations arising from that evaluation.
       {¶ 36} In 112 pages of rambling objections, Yoder argues that the Dowe
and Thomas cases were wrongly decided and that the merits of those cases are
highly relevant to the resolution of this disciplinary matter. But the issue before
us is not whether Yoder’s positions or the trial courts’ decisions in those cases
were correct. The issue is how Yoder conducted himself in contentious litigation
and in the face of adverse rulings.
       {¶ 37} In his objections, Yoder categorically denies that he has committed
any ethical violations. He maintains that all his statements about the magistrate
and the parties to the Dowe and Thomas cases and their counsel are true and that
nearly everyone involved in those cases and this disciplinary proceeding has lied
or exhibited bias against him. He further contends that the allegedly erroneous
rulings of the courts and the allegedly poor treatment he received from others in
the underlying litigation somehow justify his “bad attitude” and harsh
characterizations of others.
       {¶ 38} In this case, in addition to the evidence presented at Yoder’s
disciplinary hearing, the panel reviewed Yoder’s court filings and extensive
correspondence in the underlying litigation. The panel heard Yoder’s testimony
and the conflicting evidence from witnesses who were involved in the underlying
custody litigation, including Dowe, the GALs, a case worker, the magistrate, and
the trial-court judge in the custody proceedings. Furthermore, the panel had the
opportunity to assess Lisa Thomas’s credibility as she testified regarding her
interactions with Yoder throughout the course of the land-contract case. The
findings of fact and misconduct set forth above plainly demonstrate that the panel
found the testimony of those witnesses to be more credible than that of Yoder.




                                        13
                            SUPREME COURT OF OHIO




       {¶ 39} We typically defer to the panel’s credibility determinations unless
the record weighs heavily against those findings because the panel has the
opportunity to observe the witnesses firsthand. Cincinnati Bar Assn. v. Statzer,
101 Ohio St.3d 14, 2003-Ohio-6649, 800 N.E.2d 1117, ¶ 8, citing Cleveland Bar
Assn. v. Cleary, 93 Ohio St.3d 191, 198, 754 N.E.2d 235 (2001). In this case, the
record does not weigh heavily against the board’s credibility determinations. On
the contrary, our independent review of the record confirms that the findings of
fact and misconduct set forth above are supported by clear and convincing
evidence.
       {¶ 40} Indeed, the record demonstrates that over the last eight years,
Yoder has been unable or unwilling to address his frustrations in the underlying
cases—be they adverse court rulings, perceived criticism of his own conduct, or
his own perceptions that others are performing incompetently—in a concise,
rational, and professional manner. Instead, he has lashed out at a magistrate in an
undignified and discourteous fashion and degraded the tribunal for granting what
he considered to be an erroneous and absurd emergency custody order—though
he never moved the court to set aside the order. He has also made numerous false
and inflammatory statements about the magistrate, Dowe, Lisa Thomas, and
Zhang in correspondence with them and with others, threatened Dowe’s financial
well-being, and made false and derogatory statements to professional-licensing
boards about her conduct, veracity, and mental health for the sole purpose of
gaining an advantage in the custody case. Based on the foregoing, we overrule
Yoder’s objections to the board’s findings of fact and misconduct and we adopt as
our own the board’s findings as set forth above.
       {¶ 41} Yoder’s final objection is that the board’s recommended sanction is
“unduly harsh” because it is based on “totally fabricated facts” and
“unsubstantiated conclusions.”    But we have already found that the board’s
findings of fact and misconduct are supported by clear and convincing evidence,




                                        14
                               January Term, 2020




and Yoder has neither offered any precedent to support his claim nor suggested
any alternative sanction.    The board’s recommended sanction of a two-year
suspension, with one year conditionally stayed, might be an appropriate sanction
for Yoder’s extensive pattern of false allegations, his repeated insistence that he
stands by every word of those allegations, and his refusal to acknowledge that he
has done anything wrong—if his misconduct had stopped there. But Yoder has
continued to levy false and inflammatory accusations with little or no basis in fact
against anyone who disagrees with him—including relator’s counsel and the
member of the board responsible for drafting the report in this disciplinary
proceeding. Consequently, we believe that a more severe sanction is necessary to
protect the public and to convey that Yoder’s conduct will not be tolerated going
forward. We therefore suspend Yoder from the practice of law for two years with
the final six months conditionally stayed, and we agree that his reinstatement to
the practice of law shall be conditioned on his completion of an OLAP evaluation
and compliance with any recommendations arising therefrom.
       {¶ 42} Accordingly, Thomas Alan Yoder is suspended from the practice
of law for two years with the final six months stayed on the condition that he
engage in no further misconduct. If Yoder violates the condition of the stay, the
stay will be lifted and he will serve the entire two-year suspension. In addition to
the requirements for reinstatement set forth in Gov.Bar R. V(24), Yoder shall
provide proof that he has submitted to an evaluation by OLAP and that he has
complied with any recommendations arising from that evaluation. Costs are taxed
to Yoder.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________




                                        15
                           SUPREME COURT OF OHIO




        Patricia B. Fugée; Robert J. Bahret; and Joseph P. Dawson, Bar Counsel,
for relator.
        Thomas A. Yoder, pro se.
                             _________________




                                      16